DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered. 
			              Status of the Application
2.	Acknowledgement is made of the amendment received on 10/6/2022. Claims 1, 3, 4, 7-14, 21, 23-25 & 27-31 are pending in this application. Claims 2, 5, 6, 15-20, 22 & 26 are canceled. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim(s) 8, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Yang et al. (US 2019/0131277). 
Re claim 8, Yang teaches, Figs. 3 & 5, [0035, 0056, 0057, 0063], a semiconductor device comprising:
-a first package (2) electrically connected to a through via (14);
-a first redistribution layer (RDL1-4) electrically connected to the through via (14);
-a first system on chip device (100a) electrically connected to the first redistribution layer;
-a second system on chip device (100b) electrically connected to the first redistribution layer;
-a memory device (200) bonded to the first system on chip device (100a) and the second system on chip device (100b);
-an external connector (18) within a passivation layer (19, 150), the external connector (18) connecting the first redistribution layer (RDL1-4) to the first system on chip device (100a);
-a first encapsulant surrounding (128) the first system on chip device (100a) and the second system on chip device (100b), wherein the passivation layer (19, 150), the first encapsulant (128), and the memory device (200) are coplanar with each other; and
-a second encapsulant (22) surrounding the through via (14), the first system on chip device (100a), the second system on chip device (100b), the memory device (200), and the first encapsulant (128).

    PNG
    media_image1.png
    426
    663
    media_image1.png
    Greyscale

	Re claim 11, Yang teaches a second through interposer via (center via) extending through the first encapsulant (128) and in physical contact with the memory device (200) (Fig. 5). 
	Re claim 12, Yang teaches the memory device (200) is bonded to the first system on chip device (100a) in a face-to-face configuration (Figs. 1D & 5). 
Re claim 14, Yang teaches the memory device (200) is bonded to the first system on chip device (100a) using a hybrid bond (*) (abstract). 
(*) The limitation "hybrid bond" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 4, 7, 13, 21, 23 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0131277) in view of Chen et al. (US 2007/0128828).
	Re claim 1, Yang teaches, Figs. 3 & 5, [0035, 0056, 0057, 0063], a semiconductor device comprising:
-a first system on chip device (100a) bonded to a first memory device (memory chip 200);
-a second system on chip device (100b) bonded to the first memory device (200);
-a first encapsulant (128) surrounding the first system on chip device and the second system on chip device (100a, b), the first encapsulant (128) having an external surface that is coplanar with a sidewall of the first memory device (200), the external surface being at a right angle to an interface between the first system on chip device (100a) and the first memory device (200);
-a second encapsulant (22) surrounding the first system on chip device (100a), the second system on chip device (100b), and the first memory device (200);
-a through via (14) extending from a first side of the second encapsulant (22) to a second side of the second encapsulant (22), the through via (14) being located outside of the first encapsulant (128), wherein the first system on chip device (100a) is bonded to the first memory device (200) in a back-to-face configuration; and 
-a first redistribution layer (RLD1-4) in physical contact with both the first system on chip device (100a) and the through via (14).

    PNG
    media_image1.png
    426
    663
    media_image1.png
    Greyscale

Yang does not explicitly teach a back-to-face configuration. 
	Chen teaches a back-to-face configuration [0023].
	As taught by Chen, one of ordinary skill in the art would utilize the above teaching to obtain back to face configuration between the first system on chip device and the first memory device, because it aids in achieving an improved electrical connection/signal transmission and compacted package structure. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Chen in combination Yang due to above reason. 
Re claim 4, Yang teaches the first system on chip device (100a) is bonded to the first memory device using a hybrid bond (*) (abstract). 
(*) The limitation "hybrid bond" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claim 7, Yang teaches the first encapsulant (128) is a molding compound [0040]. 
Re claim 28, Yang teaches the first system on chip device further comprises a through via (130) (Fig. 3).
Re claims 29 & 30, Yang teaches the second encapsulant (22) comprises a gap fill dielectric material (insulating material surrounded with filled via 14); and the second encapsulant comprises a molding compound (insulating encapsulation) [0057].
Re claim 13, in combination cited above, Chen teaches the memory device is bonded to the first system on chip device in a back-to-face configuration [0023]. 
Re claim 21, Yang teaches, Figs. 3 & 5, [0035, 0056, 0057, 0063], a semiconductor device comprising:
-a first system on chip device (100a) bonded to a memory device (200);
-a second system on chip device (100b) bonded to the memory device (200);
-a first encapsulant encapsulating (128) the first system on chip device and the second system on chip device (100a, b), wherein the first encapsulant (128) is a dielectric material, the first encapsulant (128) having an outer surface coplanar with a sidewall of the memory device (200), the outer surface interfacing with an interface between the first system on chip device (100a) and the memory device (200), wherein the outer surface is located within a plane which extends beyond the outer surface, and wherein each of the first encapsulant (128), the memory device (200), and the first system on chip device (200) are on a same side of the plane;
-a redistribution layer (RDL1-4) bonded to the first system on chip device (100a) and the second system on chip device (100b), the redistribution layer (RDL1-4) being physically connected to a through via (14); and
-a second encapsulant (22) encapsulating the through via (14), the first system on chip device (100a), and the second system on chip device (100b), and the memory device (200), 
wherein the through via (14) extends from a first side of the second encapsulant to a second side of the second encapsulant (22), the second encapsulant (22) being different from the first encapsulant (128) (e.g. dimension/position), wherein the memory device (200) is bonded to the first system on chip device (100a) in a back-to-face configuration.

    PNG
    media_image1.png
    426
    663
    media_image1.png
    Greyscale

Yang does not explicitly teach a back-to-face configuration. 
	Chen teaches a back-to-face configuration [0023].
	As taught by Chen, one of ordinary skill in the art would utilize the above teaching to obtain back to face configuration between the first system on chip device and the first memory device, because it aids in achieving an improved electrical connection/signal transmission and compacted package structure. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Chen in combination Yang due to above reason. 
Re claim 23, Yang teaches the first system on chip device (100a) is hybrid bonded (*) to the memory device (200) (abstract). 
(*) The limitation "hybrid bond" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claim 31, Yang teaches the second encapsulant (22) comprises a gap fill dielectric material (insulating material surrounded with filled via 14) (Fig. 5). 
5.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as modified by Chen as applied to claim 1 above, and further in view of Kou et al. (US 2017/0084589).
	The teachings of Yang/Chen have been discussed above. 
	Re claim 3, Yang/Chen does not teach a second redistribution layer in physical contact with the through via, the second redistribution layer being on an opposite side of the first memory device than the first redistribution layer.
	Kou teaches a second redistribution layer (800) in physical contact with the through via (110), the second redistribution layer (800) being on an opposite side of the first memory device than the first redistribution layer (600) (Fig. 3).
	As taught by Kou, one of ordinary skill in the art would utilize the above teaching and incorporate into Yang/Chen to obtain a second redistribution layer as claimed, because RDL is known as an essential feature in a package structure for facilitating electrical interconnection.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kou in combination Yang/Chen due to above reason. 
 6.	Claim(s) 9, 10, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kwon et al. (US 2013/0043584).
The teachings of Yang have been discussed above. 
Re claims 9, 10, 24 & 25, Yang does not explicitly teach the memory device is a wide I/O memory device; and the first system on chip device is a logic device. 
Kwon teaches “the first lower semiconductor device 150L1 may include a logic device, and the second lower semiconductor device 150L2 may include a wide I/O memory device” [0097]. 
As taught by Kwon, one of ordinary skill in the art would utilize the above teaching to obtain I/O memory device and logic device as claimed, because it involves only routine skill in the art, without due experimentation, to achieve wide I/O device and logic device to achieve desired package structure with improved performance. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kwon in combination Yang due to above reason. 
7.	Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as modified by Chen as applied to claim 1 above, in view of Kwon et al. (US 2013/0043584).
The teachings of Yang/Chen have been discussed above. 
Re claim 27, Yang/Chen does not explicitly teach the first memory device is a wide I/O memory device.  
Kwon teaches “the second lower semiconductor device 150L2 may include a wide I/O memory device” [0097]. 
As taught by Kwon, one of ordinary skill in the art would utilize the above teaching to obtain I/O memory device as claimed, because it involves only routine skill in the art, without due experimentation, to achieve wide I/O device to achieve desired package structure with improved performance. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kwon in combination Yang due to above reason. 
Response to Arguments
8.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        10/11/22